Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: “between about 550 ul to about 10 ul” should be –between about 10 ul to about 550 ul--.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,248,765 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the limitations of the present claim 9.
As to the present claims 10-17, see claims 2-9, respectively, of the reference patent.


Claims 9, 13-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,386,948 (hereinafter “the reference patent”) in view of US 20130019697 (hereinafter “McKeen”) and further in view of US 20110158850 (hereinafter “Pedrazzini”) .
Claim 1 of the reference patent encompasses the present claim 9 except for the limitations regarding obtaining data from each of the sample containers, providing a plurality of processing frames at the second location, using data from the sample containers to determine which of said processing frames receive which of said sample containers and provide sorting information for the sample containers, and moving said sample containers from the first frame to the processing frame based on data provided by the sample containers and based on said sorting information.
McKeen teaches one or more sample containers 39 can be provided to the sample preparation system 21 to contain and separate different samples, such as samples from different origins (e.g., body fluid samples from different patients or environmental samples from different locations).  The sample containers 39 can include small cups or cylinders (e.g., test tubes).  The sample containers 39 can be sealed to contain the sample when the sample is transported by the sample container carrier 23.  In some implementations, sample containers 39 can include caps 41 (e.g., plug, stopper, cover, lid, or similar device, e.g., made of rubber, silicone, or plastic) to seal the sample containers. Paragraph 0044.
 	The sample containers 39 can include sample information 43 regarding the sample contained therein.  Sample information 43 can include things such as sample origin (e.g., name of patient that provided the sample or geographical location where the sample was obtained), type of sample (e.g., type of body fluid, type of environmental sample), time and date that the sample was obtained from its natural environment (e.g., when biological fluid was obtained from a body, when an environmental sample was removed from the environment).  In some implementations, the sample information 43 can be in the form of a barcode or radio-frequency identification ("RFID") tag, or other machine-readable format, for simplified reading and processing by a control unit, e.g., with a barcode reader. Paragraph 0045.
 	The sample containers 39 can be provided to the sample preparation system 21 in a sample container magazine 45.  The sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.  The sample container magazine 45 has multiple openings or apertures to temporarily support the sample containers 39 such that the sample containers do not spill or lose the sample during transport (e.g., test tube sample containers are supported and held upright). Paragraph 0046. 
 	The sample container carrier 23 is used to remove sample containers 39 from the sample container magazine 45 so a sample aliquot or portion can be removed from the sample container 39.  The sample container carrier 23 can operate in various ways to remove the sample container 39 from the sample container magazine 45.  In some implementations, the sample container carrier 
23 can be in the form of an articulating robotic device that can move to a location of a particular sample container 39 (e.g., where the particular sample container 39 is positioned in the sample container magazine 45), grip the particular sample container 39, and lift sample container 39 from the sample container magazine 45 high enough to clear other sample containers 39 held by and from protruding from the sample container magazine 45. Paragraph 0047.
	 In another implementation, the methods include receiving a sample container containing 
a volume of a sample, removing a sample from the sample container using an extraction device, dispensing the sample into a sample vessel with the extraction device, moving the sample vessel containing the sample to a sample application position, removing a portion of the sample from the sample vessel using a sample applicator, and dispensing the sample portion from the sample 
applicator onto a sample carrier. Paragraph 0008.
The sample vessel 35 is a vessel, such as a cup used to contain and carry a fluid sample portion to multiple locations during sample preparation.  In some implementations, the sample vessel 35 can serve as a mixing vessel when the fluid sample portion is modified (e.g., diluted, buffered, or stained).  
Since the sample vessel 35 will typically contain a large number of different samples, such as samples from different origins (e.g., blood from different patients) or different types of samples (e.g., different types of body fluids) it should be formed from a material that is smooth and non-porous to prevent 
absorption of the sample into the material. Paragraph 0057.
 	The sample vessel 35 is used to carry (e.g., contain or support) a sample (e.g., a fluid sample) as it is transported to various components of the system. The sample vessel 35 can contain a volume of approximately 10 microliters to 100 microliters (e.g., 70 microliters). Paragraph 0148.
As to Applicant’s claim 9, McKeen discloses a method for use with a bodily fluid sample from a subject, the method comprising:
shipping a plurality of sample containers from a first location to a second location,
wherein shipping of the plurality of samples containers is accomplished using a first frame sized to fit in a shipping container, said first frame comprises a plurality of openings each sized and shaped to engage at least one of the sample containers and hold the sample containers in a desired orientation. See paragraph 0046. 
Examiner notes that McKeen’s disclosure regarding transporting is equivalent to shipping, based on the disclosures by Applicant’s specification, for example, in paragraphs 0021 and 0024. 
See paragraph 0046 in McKeen, disclosing a sample container magazine, which is equivalent to Applicant’s “first frame” comprising “a plurality of openings sized and shaped to engage at least one of the sample containers and hold the sample containers in a desired orientation”.
Paragraph 0046 of McKeen discloses that the sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.  The sample container magazine 45 has multiple openings or apertures to temporarily support the sample containers 39 such that the sample containers do not spill or lose the sample during transport (e.g., test tube sample containers are supported and held upright). Paragraph 0046.
McKeen is silent as to the sample containers containing a biological sample between about 500 ul to about 10 ul. However, McKeen does disclose that the sample vessel can contain a volume of approximately 10 microliters to 100 microliters (paragraph 0148.) Given that the sample vessel holds a sample for purposes such as mixing, and the sample vessel can contain a volume of 100 microliters, providing sample containers [e.g., test tubes] such that it contains a biological sample between about 10 microliters to 500 microliters falls within a workable range. Thus, its discovery requires only routine skills in the art. 
Applicant’s claim 9 also recites providing a plurality of processing frames at the second location.
Paragraph 0046 of McKeen discloses that the sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.
The location of the sample preparation system is equivalent to Applicant’s claimed “second location”. 
However McKeen is silent as to the sample preparation system 21 having a plurality of processing frames.
Providing a plurality of processing frames however is taught by Pedrazzini as follows.
Pedrazzin teaches an automated bench for loading/unloading test tubes by means of a device for moving test tubes between multi-location test-tube racks arranged according to parallel rows lying on said workbench and devices for conveying single test tubes that are movable on an automatic test-tube conveyor, characterized in that it comprises means for transferring said multi-location racks towards a test tubes load/unload position, and an ordered succession of pistons that are selectively mobile between a lowered rest position and a raised stop position for said rack, the pistons being positioned on the bench in such a manner as to stop the rack in successive positions, i.e. with rows of rack that occupy in succession said bench load/unload position, a bench sensor detecting the presence of test tubes in every single row of rack in the load/unload position. Paragraph 0009.
Such load/unload bench comprising a control unit capable of memorizing the codes identifying the test tubes and the corresponding positions when the test tubes are unloaded into the multi-location racks on the test-bench, thus making such test tubes traceable and reloadable into the automation installation, when required. Paragraph 0010.
This bench has been designed for the purpose of enabling the test tubes processed in an automation installation to have, upon completion of the analyses, a parking space, and to enable the test tubes to be automatically traced in such a space to be reloaded into the installation so as to avoid as far as possible human intervention. Paragraph 0011.
Thus Pedrazzini discloses multi-location racks [which are equivalent to Applicant’s processing frames at a second location] and codes identifying the test tubes and the corresponding positions when the test tubes are unloaded into the multi-location racks on the test-bench, thus making such test tubes traceable.
It would have been obvious to one skilled in the art to modify the McKeen invention to provide in the “sample preparation system” multi-location racks as taught by Pedrazzini for processing the test tubes. One skilled in the art would have had reasonable expectation of success since Pedrazzini teaches that the test tubes can be identified and traced in processing system due to the codes identifying the test tubes. 
Applicant’s claim 9 also recites the following:
	obtaining data from each of the sample containers;
using data from the sample containers to determine which of said processing frames receive which of said sample containers and provide sorting information for the sample containers; and
moving said sample containers from the first frame to the processing frame based on data provided by the sample containers and based on said soring information.
	McKeen teaches providing data on each sample containers, and is silent as to use of such data. However, using such data, such as data related to the identification of the sample, in order to facilitate the movement of the sample from one location to another for processing while maintaining the data (e.g., identification of the sample) requires ordinary skills in the art since it is predictable that the data on each sample is intended to allow continual identification of the sample.
	More specifically, McKeen teaches the following providing data on each sample container in paragraph 0045.
	The sample containers 39 can include sample information 43 regarding the sample contained therein.  Sample information 43 can include things such as sample origin (e.g., name of patient that provided the sample or geographical location where the sample was obtained), type of sample (e.g., type of body fluid, type of environmental sample), time and date that the sample was obtained from its natural environment (e.g., when biological fluid was obtained from a body, when an environmental sample was removed from the environment).  In some implementations, the sample information 43 can be in the form of a barcode or radio-frequency identification ("RFID") tag, or other machine-readable format, for simplified reading and processing by a control unit, e.g., with a barcode reader. Paragraph 0045.
	McKeen further teaches that the sample containers are transported.
	Paragraph 0046 of McKeen discloses that the sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.  
McKeen further teaches movement of the sample containers for further processing.
In paragraph 0047, McKeen discloses that the sample container carrier 23 is used to remove sample containers 39 from the sample container magazine 45 so a sample aliquot or portion can be removed from the sample container 39.  The sample container carrier 23 can operate in various ways to remove the sample container 39 from the sample container magazine 45.  In some implementations, the sample container carrier 23 can be in the form of an articulating robotic device that can move to a location of a particular sample container 39 (e.g., where the particular sample container 39 is positioned in the sample container magazine 45), grip the particular sample container 39, and lift sample container 39 from the sample container magazine 45 high enough to clear other sample containers 39 held by and from protruding from the sample container magazine 45. Paragraph 0047.
McKeen further teaches in paragraphs 0008 and 0057 further movement and processing of the sample.
Specifically, in paragraph 0008, McKeen teaches receiving a sample container containing 
a volume of a sample, removing a sample from the sample container using an extraction device, dispensing the sample into a sample vessel with the extraction device, moving the sample vessel containing the sample to a sample application position, removing a portion of the sample from the sample vessel using a sample applicator, and dispensing the sample portion from the sample 
applicator onto a sample carrier. Paragraph 0008.
The sample vessel 35 is a vessel, such as a cup used to contain and carry a fluid sample portion to multiple locations during sample preparation.  The sample vessel 35 can serve as a mixing vessel when the fluid sample portion is modified (e.g., diluted, buffered, or stained). The sample vessel 35 will typically contain a large number of different samples, such as samples from different origins (e.g., blood from different patients) or different types of samples (e.g., different types of body fluids). Paragraph 0057.
McKeen also teaches that the system can store positions, for example, in a computer control system. Para. 0113.
	Thus, while McKeen is silent as to use of such data provided on each sample container, using such data as recited by Applicant requires only ordinary skills in the art since it is predictable that data, such as name of the patient or type of sample, can be used to facilitate identification of the sample during movement of the sample from one location to another for further processing such as the processing shown by McKeen.
Regarding Applicant’s claims 13-15, McKeen is silent as to the limitations recited in claims 13-15.
Specifically, as to claim 13, McKeen is silent as to providing at least one database at a server, wherein determining which processing frames receive which of the sample containers comprises referencing the data with said at least one database at said server.  
	As to claim 14, McKeen is silent as to providing at least one database of subject identifiers at a server, wherein said data from the sample containers comprise at least one sample container identifier, and wherein said determining comprises matching said at least one sample container identifier with at least one of said subject identifiers.
	As to claim 15, McKeen is silent as to providing a plurality of sample container processing procedures wherein said data from the sample containers comprise at least one sample container identifier, and wherein said determining comprises matching said at least one sample container identifier with one of said sample container processing procedures.
	However, providing a database and server for referencing or identifying a subject or matching an identifier with a processing procedure as recited by Applicant in claims 13-15 would have been obvious to one of ordinary skills in the art since it is predictable that an identifier (via the bar code as taught by McKeen) can be used for matching the sample to the desired reference, subject, or processing procedure in order to give meaning to the procedure. As mentioned above, McKeen teaches use of a computer for storing positions and processing test tubes (see paras. 0008, 0047, 0057, 0113.)
Moreover, Pedrazzini teaches use of bar codes for processing test tubes, as follows.
 	In FIG. 1 there is shown an apparatus for loading/unloading test tubes 1 positioned on a bench 2 in suitable multi-location racks 3 and comprising a test-tube handling device 4, having the role of moving said test tubes 1 from the racks 3 to suitable transport devices 5 for a single test tube, and vice versa, comprised in a conveyor 6 suitable for automatically transporting test tubes 1 to and from processing modules. Paragraph 0018. 
 	There is also provided the presence of a control unit 7 suitable for coordinating the control devices involved during the load/unload operations and memorising information relating to the handled test tubes. Paragraph 0019. 
	In order to identify the rack 3, there may be a bar 12 present that is suitable for receiving a barcode that is readable by suitable barcode reading devices when they are present in the apparatus but in general it is preferable to use the transponders 13 positioned at the base of the racks 3, as shown in FIG. 3, memorizing the recognition data of the racks, such as, for example, the unique identification codes for each rack. Paragraph 0022.
	 Said transponders 13 are suitable for communicating with an identification and control device of RFID type, as will be disclosed below. Paragraph 0023.
In said stop position 16 there is an identification and control device of RFID type, comprising an antenna 51, suitable for receiving from the transponder 13 present at the base of the racks 3 the rack 3 presence confirmation and a unique code identifying the rack. Paragraph 0027.
 	As the information on the interruption of the laser beam indicates the presence of test tubes on the row but not the location or the locations engaged, the test tubes handling device 4 is commanded by the control unit 7 to monitor, location by location, the presence of test tubes along the first row. Paragraph 0032.
 	The information on the test tubes removed from the conveyor 6 and positioned in the rack 3 and corresponding positions inside the rack are memorised by the control unit 7. Paragraph 0038.
 	When the automation installation requires the reprocessing of a test tube unloaded into a rack on the bench, such a test tube can be recovered, the location thereof inside the rack 3 having been memorized, the identification and the position of such rack in the conservation area 23 having been memorized by the control unit 7. Paragraph 0043.
 	Thus, Pedrazzin gives examples of using an identifier of a sample during processing of the sample for various purposes. Providing a database and server for referencing or identifying a subject or matching an identifier with a processing procedure as recited by Applicant in claims 13-15 would have been obvious to one of ordinary skills in the art since such use results in a predictable outcome of matching the sample to the desired reference, subject, or processing procedure in order to give meaning to the procedure, which is also exemplified by both McKeen and Pedrazzini.
	As to claim 17, see paragraph 0047 of McKeen.	


Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,386,948 (hereinafter “the reference patent”) in view of US 20130019697 (hereinafter “McKeen”) and further in view of US 20110158850 (hereinafter “Pedrazzini”) and US 20120048937 (hereinafter “Dahari”).
	 Regarding claim 10, McKeen, discussed above, is silent as to the limitations of claim 10 which recite: each of the sample containers further comprises at least one sample container information storage unit, wherein obtaining data from the sample containers comprises simultaneously scanning a plurality of sample container information storage units simultaneously.
	However Dahari discloses a bar code reader of which the physical terminal is a hand-held device which is capable of reading a plurality of bar codes in batch form simultaneously.
	Thus Dahari teaches that simultaneous reading of a plurality of bar codes in batch is capable, and its incorporation into the McKeen invention would have required ordinary sills in the art as may be desirable for convenience. The skilled artisan would have recognized the benefit of convenience in reading a plurality of bar codes in the McKeen invention as may facilitate the movement and processing of the sample containers.
	As to claim 11, McKeen is silent as to the scanning occurring when the sample containers are in the shipping frame.
However, scanning the sample containers [e.g., test tubes] while the holders remain in the shipping frame [i.e., Applicant’s first frame, which is disclosed by Collier, as discussed above] would have been obvious to the skilled artisan given that McKeen suggests that a barcode can be provided on each sample container in order to provide information about the sample, as would be useful for further processing the sample once it leaves the shipping frame. The skilled artisan would have had reasonable expectation of success given that it is predictable that the barcode can be provided on the sample containers such that the barcode can still be accessible while in the shipping frame.
As to claim 12, McKeen and Pedrazzini are silent as to scanning an underside surface of each of the sample containers. However, modifying the Mckeen-Pedrazzini invention such that the bar codes are on the underside of the sample containers (e.g., test tubes) requires only routine skills in the art since it is a mere change of location of the bar code as a design choice with a predictable outcome.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over -claim 1 of U.S. Patent No. 9,386,948 (hereinafter “the reference patent”) in view of US 20130019697 (hereinafter “McKeen”) and further in view of US 20110158850 (hereinafter “Pedrazzini”) as applied to claim 9 above, and further in view of 20090240165 (“Yoneya”) in view of US 7,785,773 (hereinafter “Anderson”).
As to claim 16, McKeen and Pedrazzini, discussed above, are silent as to providing at least some of the sample containers such that they contain sample having a first anticoagulant and at least some other of the sample containers such that they contain a second, different anticoagulant.
However, Yoneya discloses a method of performing a laboratory test [para. 0090] with a small volume bodily fluid sample [para. 0049] from a single subject, the method comprising: obtaining a sample into collection channels 17 and/or storage channels 15 (para. 0014) and providing a biocompatibility enhancing treatment [heparin] [which is an anti-coagulant] that helps prevent adsorption of the compositional bodily fluid components (para. 0070).
It would have been obvious to one skilled in the art to provide heparin in the sample containers of McKeen to help prevent adsorption of the bodily components, as taught by Yoneya.
While Yoneya discloses immobilizing heparin, Yoneya does not disclose that the sample container [i.e., second set of channels 15 and 17] contains a second anticoagulant different from the first anticoagulant, or that the anticoagulant for one vessel is heparin and the anticoagulant for the other vessel is EDTA. 
However, it would have been obvious to the skilled artisan that different anticoagulants may be used in the different vessels as may be appropriate or for optimization as may be determined by the skilled artisan for the different assays. Moreover Anderson discloses that heparin and EDTA are two known types of anticoagulants used for blood samples to be used for assaying (column 3, lines 28-34.) Thus using either types of anticoagulants for different types of assays as may be appropriate would have been within the skills of the ordinary artisan.

Claims 9, 13-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 15/216,658 (hereinafter “the reference application”) in view of US 20130019697 (hereinafter “McKeen”) and further in view of US 20110158850 (hereinafter “Pedrazzini”) .
Claim 1 of the reference application encompasses the present claim 9 except for the limitations regarding obtaining data from each of the sample containers, providing a plurality of processing frames at the second location, using data from the sample containers to determine which of said processing frames receive which of said sample containers and provide sorting information for the sample containers, and moving said sample containers from the first frame to the processing frame based on data provided by the sample containers and based on said sorting information.
McKeen teaches one or more sample containers 39 can be provided to the sample preparation system 21 to contain and separate different samples, such as samples from different origins (e.g., body fluid samples from different patients or environmental samples from different locations).  The sample containers 39 can include small cups or cylinders (e.g., test tubes).  The sample containers 39 can be sealed to contain the sample when the sample is transported by the sample container carrier 23.  In some implementations, sample containers 39 can include caps 41 (e.g., plug, stopper, cover, lid, or similar device, e.g., made of rubber, silicone, or plastic) to seal the sample containers. Paragraph 0044.
 	The sample containers 39 can include sample information 43 regarding the sample contained therein.  Sample information 43 can include things such as sample origin (e.g., name of patient that provided the sample or geographical location where the sample was obtained), type of sample (e.g., type of body fluid, type of environmental sample), time and date that the sample was obtained from its natural environment (e.g., when biological fluid was obtained from a body, when an environmental sample was removed from the environment).  In some implementations, the sample information 43 can be in the form of a barcode or radio-frequency identification ("RFID") tag, or other machine-readable format, for simplified reading and processing by a control unit, e.g., with a barcode reader. Paragraph 0045.
 	The sample containers 39 can be provided to the sample preparation system 21 in a sample container magazine 45.  The sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.  The sample container magazine 45 has multiple openings or apertures to temporarily support the sample containers 39 such that the sample containers do not spill or lose the sample during transport (e.g., test tube sample containers are supported and held upright). Paragraph 0046. 
 	The sample container carrier 23 is used to remove sample containers 39 from the sample container magazine 45 so a sample aliquot or portion can be removed from the sample container 39.  The sample container carrier 23 can operate in various ways to remove the sample container 39 from the sample container magazine 45.  In some implementations, the sample container carrier 
23 can be in the form of an articulating robotic device that can move to a location of a particular sample container 39 (e.g., where the particular sample container 39 is positioned in the sample container magazine 45), grip the particular sample container 39, and lift sample container 39 from the sample container magazine 45 high enough to clear other sample containers 39 held by and from protruding from the sample container magazine 45. Paragraph 0047.
	 In another implementation, the methods include receiving a sample container containing 
a volume of a sample, removing a sample from the sample container using an extraction device, dispensing the sample into a sample vessel with the extraction device, moving the sample vessel containing the sample to a sample application position, removing a portion of the sample from the sample vessel using a sample applicator, and dispensing the sample portion from the sample 
applicator onto a sample carrier. Paragraph 0008.
The sample vessel 35 is a vessel, such as a cup used to contain and carry a fluid sample portion to multiple locations during sample preparation.  In some implementations, the sample vessel 35 can serve as a mixing vessel when the fluid sample portion is modified (e.g., diluted, buffered, or stained).  
Since the sample vessel 35 will typically contain a large number of different samples, such as samples from different origins (e.g., blood from different patients) or different types of samples (e.g., different types of body fluids) it should be formed from a material that is smooth and non-porous to prevent 
absorption of the sample into the material. Paragraph 0057.
 	The sample vessel 35 is used to carry (e.g., contain or support) a sample (e.g., a fluid sample) as it is transported to various components of the system. The sample vessel 35 can contain a volume of approximately 10 microliters to 100 microliters (e.g., 70 microliters). Paragraph 0148.
As to Applicant’s claim 9, McKeen discloses a method for use with a bodily fluid sample from a subject, the method comprising:
shipping a plurality of sample containers from a first location to a second location,
wherein shipping of the plurality of samples containers is accomplished using a first frame sized to fit in a shipping container, said first frame comprises a plurality of openings each sized and shaped to engage at least one of the sample containers and hold the sample containers in a desired orientation. See paragraph 0046. 
Examiner notes that McKeen’s disclosure regarding transporting is equivalent to shipping, based on the disclosures by Applicant’s specification, for example, in paragraphs 0021 and 0024. 
See paragraph 0046 in McKeen, disclosing a sample container magazine, which is equivalent to Applicant’s “first frame” comprising “a plurality of openings sized and shaped to engage at least one of the sample containers and hold the sample containers in a desired orientation”.
Paragraph 0046 of McKeen discloses that the sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.  The sample container magazine 45 has multiple openings or apertures to temporarily support the sample containers 39 such that the sample containers do not spill or lose the sample during transport (e.g., test tube sample containers are supported and held upright). Paragraph 0046.
McKeen is silent as to the sample containers containing a biological sample between about 500 ul to about 10 ul. However, McKeen does disclose that the sample vessel can contain a volume of approximately 10 microliters to 100 microliters (paragraph 0148.) Given that the sample vessel holds a sample for purposes such as mixing, and the sample vessel can contain a volume of 100 microliters, providing sample containers [e.g., test tubes] such that it contains a biological sample between about 10 microliters to 500 microliters falls within a workable range. Thus, its discovery requires only routine skills in the art. 
Applicant’s claim 9 also recites providing a plurality of processing frames at the second location.
Paragraph 0046 of McKeen discloses that the sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.
The location of the sample preparation system is equivalent to Applican’ts claimed “second location”. 
However McKeen is silent as to the sample preparation system 21 having a plurality of processing frames.
Providing a plurality of processing frames however is taught by Pedrazzini as follows.
Pedrazzin teaches an automated bench for loading/unloading test tubes by means of a device for moving test tubes between multi-location test-tube racks arranged according to parallel rows lying on said workbench and devices for conveying single test tubes that are movable on an automatic test-tube conveyor, characterized in that it comprises means for transferring said multi-location racks towards a test tubes load/unload position, and an ordered succession of pistons that are selectively mobile between a lowered rest position and a raised stop position for said rack, the pistons being positioned on the bench in such a manner as to stop the rack in successive positions, i.e. with rows of rack that occupy in succession said bench load/unload position, a bench sensor detecting the presence of test tubes in every single row of rack in the load/unload position. Paragraph 0009.
Such load/unload bench comprising a control unit capable of memorizing the codes identifying the test tubes and the corresponding positions when the test tubes are unloaded into the multi-location racks on the test-bench, thus making such test tubes traceable and reloadable into the automation installation, when required. Paragraph 0010.
This bench has been designed for the purpose of enabling the test tubes processed in an automation installation to have, upon completion of the analyses, a parking space, and to enable the test tubes to be automatically traced in such a space to be reloaded into the installation so as to avoid as far as possible human intervention. Paragraph 0011.
Thus Pedrazzini discloses multi-location racks [which are equivalent to Applicant’s processing frames at a second location] and codes identifying the test tubes and the corresponding positions when the test tubes are unloaded into the multi-location racks on the test-bench, thus making such test tubes traceable.
It would have been obvious to one skilled in the art to modify the McKeen invention to provide in the “sample preparation system” multi-location racks as taught by Pedrazzini for processing the test tubes. One skilled in the art would have had reasonable expectation of success since Pedrazzini teaches that the test tubes can be identified and traced in processing system due to the codes identifying the test tubes. 
Applicant’s claim 9 also recites the following:
	obtaining data from each of the sample containers;
using data from the sample containers to determine which of said processing frames receive which of said sample containers and provide sorting information for the sample containers; and
moving said sample containers from the first frame to the processing frame based on data provided by the sample containers and based on said soring information.
	McKeen teaches providing data on each sample containers, and is silent as to use of such data. However, using such data, such as data related to the identification of the sample, in order to facilitate the movement of the sample from one location to another for processing while maintaining the data (e.g., identification of the sample) requires ordinary skills in the art since it is predictable that the data on each sample is intended to allow continual identification of the sample.
	More specifically, McKeen teaches the following providing data on each sample container in paragraph 0045.
	The sample containers 39 can include sample information 43 regarding the sample contained therein.  Sample information 43 can include things such as sample origin (e.g., name of patient that provided the sample or geographical location where the sample was obtained), type of sample (e.g., type of body fluid, type of environmental sample), time and date that the sample was obtained from its natural environment (e.g., when biological fluid was obtained from a body, when an environmental sample was removed from the environment).  In some implementations, the sample information 43 can be in the form of a barcode or radio-frequency identification ("RFID") tag, or other machine-readable format, for simplified reading and processing by a control unit, e.g., with a barcode reader. Paragraph 0045.
	McKeen further teaches that the sample containers are transported.
	Paragraph 0046 of McKeen discloses that the sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.  
McKeen further teaches movement of the sample containers for further processing.
In paragraph 0047, McKeen discloses that the sample container carrier 23 is used to remove sample containers 39 from the sample container magazine 45 so a sample aliquot or portion can be removed from the sample container 39.  The sample container carrier 23 can operate in various ways to remove the sample container 39 from the sample container magazine 45.  In some implementations, the sample container carrier 23 can be in the form of an articulating robotic device that can move to a location of a particular sample container 39 (e.g., where the particular sample container 39 is positioned in the sample container magazine 45), grip the particular sample container 39, and lift sample container 39 from the sample container magazine 45 high enough to clear other sample containers 39 held by and from protruding from the sample container magazine 45. Paragraph 0047.
McKeen further teaches in paragraphs 0008 and 0057 further movement and processing of the sample.
Specifically, in paragraph 0008, McKeen teaches receiving a sample container containing 
a volume of a sample, removing a sample from the sample container using an extraction device, dispensing the sample into a sample vessel with the extraction device, moving the sample vessel containing the sample to a sample application position, removing a portion of the sample from the sample vessel using a sample applicator, and dispensing the sample portion from the sample 
applicator onto a sample carrier. Paragraph 0008.
The sample vessel 35 is a vessel, such as a cup used to contain and carry a fluid sample portion to multiple locations during sample preparation.  The sample vessel 35 can serve as a mixing vessel when the fluid sample portion is modified (e.g., diluted, buffered, or stained). The sample vessel 35 will typically contain a large number of different samples, such as samples from different origins (e.g., blood from different patients) or different types of samples (e.g., different types of body fluids). Paragraph 0057.
McKeen also teaches that the system can store positions, for example, in a computer control system. Para. 0113.
	Thus, while McKeen is silent as to use of such data provided on each sample container, using such data as recited by Applicant requires only ordinary skills in the art since it is predictable that data, such as name of the patient or type of sample, can be used to facilitate identification of the sample during movement of the sample from one location to another for further processing such as the processing shown by McKeen.
Regarding Applicant’s claims 13-15, McKeen is silent as to the limitations recited in claims 13-15.
Specifically, as to claim 13, McKeen is silent as to providing at least one database at a server, wherein determining which processing frames receive which of the sample containers comprises referencing the data with said at least one database at said server.  
	As to claim 14, McKeen is silent as to providing at least one database of subject identifiers at a server, wherein said data from the sample containers comprise at least one sample container identifier, and wherein said determining comprises matching said at least one sample container identifier with at least one of said subject identifiers.
	As to claim 15, McKeen is silent as to providing a plurality of sample container processing procedures wherein said data from the sample containers comprise at least one sample container identifier, and wherein said determining comprises matching said at least one sample container identifier with one of said sample container processing procedures.
	However, providing a database and server for referencing or identifying a subject or matching an identifier with a processing procedure as recited by Applicant in claims 13-15 would have been obvious to one of ordinary skills in the art since it is predictable that an identifier (via the bar code as taught by McKeen) can be used for matching the sample to the desired reference, subject, or processing procedure in order to give meaning to the procedure. As mentioned above, McKeen teaches use of a computer for storing positions and processing test tubes (see paras. 0008, 0047, 0057, 0113.)
Moreover, Pedrazzini teaches use of bar codes for processing test tubes, as follows.
 	In FIG. 1 there is shown an apparatus for loading/unloading test tubes 1 positioned on a bench 2 in suitable multi-location racks 3 and comprising a test-tube handling device 4, having the role of moving said test tubes 1 from the racks 3 to suitable transport devices 5 for a single test tube, and vice versa, comprised in a conveyor 6 suitable for automatically transporting test tubes 1 to and from processing modules. Paragraph 0018. 
 	There is also provided the presence of a control unit 7 suitable for coordinating the control devices involved during the load/unload operations and memorising information relating to the handled test tubes. Paragraph 0019. 
	In order to identify the rack 3, there may be a bar 12 present that is suitable for receiving a barcode that is readable by suitable barcode reading devices when they are present in the apparatus but in general it is preferable to use the transponders 13 positioned at the base of the racks 3, as shown in FIG. 3, memorizing the recognition data of the racks, such as, for example, the unique identification codes for each rack. Paragraph 0022.
	 Said transponders 13 are suitable for communicating with an identification and control device of RFID type, as will be disclosed below. Paragraph 0023.
In said stop position 16 there is an identification and control device of RFID type, comprising an antenna 51, suitable for receiving from the transponder 13 present at the base of the racks 3 the rack 3 presence confirmation and a unique code identifying the rack. Paragraph 0027.
 	As the information on the interruption of the laser beam indicates the presence of test tubes on the row but not the location or the locations engaged, the test tubes handling device 4 is commanded by the control unit 7 to monitor, location by location, the presence of test tubes along the first row. Paragraph 0032.
 	The information on the test tubes removed from the conveyor 6 and positioned in the rack 3 and corresponding positions inside the rack are memorised by the control unit 7. Paragraph 0038.
 	When the automation installation requires the reprocessing of a test tube unloaded into a rack on the bench, such a test tube can be recovered, the location thereof inside the rack 3 having been memorized, the identification and the position of such rack in the conservation area 23 having been memorized by the control unit 7. Paragraph 0043.
 	Thus, Pedrazzin gives examples of using an identifier of a sample during processing of the sample for various purposes. Providing a database and server for referencing or identifying a subject or matching an identifier with a processing procedure as recited by Applicant in claims 13-15 would have been obvious to one of ordinary skills in the art since such use results in a predictable outcome of matching the sample to the desired reference, subject, or processing procedure in order to give meaning to the procedure, which is also exemplified by both McKeen and Pedrazzini.
	As to claim 17, see paragraph 0047 of McKeen.	

	Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over -claim 1 of U.S. Patent Application No. 15/216,658 (hereinafter “the reference application”) in view of US 20130019697 (hereinafter “McKeen”) and further in view of US 20110158850 (hereinafter “Pedrazzini”) and US 20120048937 (hereinafter “Dahari”).
	 Regarding claim 10, McKeen, discussed above, is silent as to the limitations of claim 10 which recite: each of the sample containers further comprises at least one sample container information storage unit, wherein obtaining data from the sample containers comprises simultaneously scanning a plurality of sample container information storage units simultaneously.
	However Dahari discloses a bar code reader of which the physical terminal is a hand-held device which is capable of reading a plurality of bar codes in batch form simultaneously.
	Thus Dahari teaches that simultaneous reading of a plurality of bar codes in batch is capable, and its incorporation into the McKeen invention would have required ordinary sills in the art as may be desirable for convenience. The skilled artisan would have recognized the benefit of convenience in reading a plurality of bar codes in the McKeen invention as may facilitate the movement and processing of the sample containers.
	As to claim 11, McKeen is silent as to the scanning occurring when the sample containers are in the shipping frame.
However, scanning the sample containers [e.g., test tubes] while the holders remain in the shipping frame [i.e., Applicant’s first frame, which is disclosed by Collier, as discussed above] would have been obvious to the skilled artisan given that McKeen suggests that a barcode can be provided on each sample container in order to provide information about the sample, as would be useful for further processing the sample once it leaves the shipping frame. The skilled artisan would have had reasonable expectation of success given that it is predictable that the barcode can be provided on the sample containers such that the barcode can still be accessible while in the shipping frame.
As to claim 12, McKeen and Pedrazzini are silent as to scanning an underside surface of each of the sample containers. However, modifying the Mckeen-Pedrazzini invention such that the bar codes are on the underside of the sample containers (e.g., test tubes) requires only routine skills in the art since it is a mere change of location of the bar code as a design choice with a predictable outcome.



	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over -claim 1 of U.S. Patent Application No. 15/216,658 (hereinafter “the reference application”) in view of US 20130019697 (hereinafter “McKeen”) in view of US 20110158850 (hereinafter “Pedrazzini”), as applied to claim 9 above, and further in view of 20090240165 (“Yoneya”) in view of US 7,785,773 (hereinafter “Anderson”).
As to claim 16, the reference application, McKeen and Pedrazzini, discussed above, are silent as to providing at least some of the sample containers such that they contain sample having a first anticoagulant and at least some other of the sample containers such that they contain a second, different anticoagulant.
However, Yoneya discloses a method of performing a laboratory test [para. 0090] with a small volume bodily fluid sample [para. 0049] from a single subject, the method comprising: obtaining a sample into collection channels 17 and/or storage channels 15 (para. 0014) and providing a biocompatibility enhancing treatment [heparin] [which is an anti-coagulant] that helps prevent adsorption of the compositional bodily fluid components (para. 0070).
It would have been obvious to one skilled in the art to modify the invention of the reference application to provide heparin in the sample containers to help prevent adsorption of the bodily components, as taught by Yoneya.
While Yoneya discloses immobilizing heparin, Yoneya does not disclose that the sample container [i.e., second set of channels 15 and 17] contains a second anticoagulant different from the first anticoagulant, or that the anticoagulant for one vessel is heparin and the anticoagulant for the other vessel is EDTA. 
However, it would have been obvious to the skilled artisan that different anticoagulants may be used in the different vessels as may be appropriate or for optimization as may be determined by the skilled artisan for the different assays. Moreover Anderson discloses that heparin and EDTA are two known types of anticoagulants used for blood samples to be used for assaying (column 3, lines 28-34.) Thus using either types of anticoagulants for different types of assays as may be appropriate would have been within the skills of the ordinary artisan.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130019697 (hereinafter “McKeen”) in view of US 20110158850 (hereinafter “Pedrazzini”).
The following disclosure by McKeen are relevant to Applicant’s claims (as will be discussed further below). 
McKeen teaches one or more sample containers 39 can be provided to the sample preparation system 21 to contain and separate different samples, such as samples from different origins (e.g., body fluid samples from different patients or environmental samples from different locations).  The sample containers 39 can include small cups or cylinders (e.g., test tubes).  The sample containers 39 can be sealed to contain the sample when the sample is transported by the sample container carrier 23.  In some implementations, sample containers 39 can include caps 41 (e.g., plug, stopper, cover, lid, or similar device, e.g., made of rubber, silicone, or plastic) to seal the sample containers. Paragraph 0044.
 	The sample containers 39 can include sample information 43 regarding the sample contained therein.  Sample information 43 can include things such as sample origin (e.g., name of patient that provided the sample or geographical location where the sample was obtained), type of sample (e.g., type of body fluid, type of environmental sample), time and date that the sample was obtained from its natural environment (e.g., when biological fluid was obtained from a body, when an environmental sample was removed from the environment).  In some implementations, the sample information 43 can be in the form of a barcode or radio-frequency identification ("RFID") tag, or other machine-readable format, for simplified reading and processing by a control unit, e.g., with a barcode reader. Paragraph 0045.
 	The sample containers 39 can be provided to the sample preparation system 21 in a sample container magazine 45.  The sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.  The sample container magazine 45 has multiple openings or apertures to temporarily support the sample containers 39 such that the sample containers do not spill or lose the sample during transport (e.g., test tube sample containers are supported and held upright). Paragraph 0046. 
 	The sample container carrier 23 is used to remove sample containers 39 from the sample container magazine 45 so a sample aliquot or portion can be removed from the sample container 39.  The sample container carrier 23 can operate in various ways to remove the sample container 39 from the sample container magazine 45.  In some implementations, the sample container carrier 
23 can be in the form of an articulating robotic device that can move to a location of a particular sample container 39 (e.g., where the particular sample container 39 is positioned in the sample container magazine 45), grip the particular sample container 39, and lift sample container 39 from the sample container magazine 45 high enough to clear other sample containers 39 held by and from protruding from the sample container magazine 45. Paragraph 0047.
	 In another implementation, the methods include receiving a sample container containing 
a volume of a sample, removing a sample from the sample container using an extraction device, dispensing the sample into a sample vessel with the extraction device, moving the sample vessel containing the sample to a sample application position, removing a portion of the sample from the sample vessel using a sample applicator, and dispensing the sample portion from the sample 
applicator onto a sample carrier. Paragraph 0008.
The sample vessel 35 is a vessel, such as a cup used to contain and carry a fluid sample portion to multiple locations during sample preparation.  In some implementations, the sample vessel 35 can serve as a mixing vessel when the fluid sample portion is modified (e.g., diluted, buffered, or stained).  
Since the sample vessel 35 will typically contain a large number of different samples, such as samples from different origins (e.g., blood from different patients) or different types of samples (e.g., different types of body fluids) it should be formed from a material that is smooth and non-porous to prevent 
absorption of the sample into the material. Paragraph 0057.
 	The sample vessel 35 is used to carry (e.g., contain or support) a sample (e.g., a fluid sample) as it is transported to various components of the system. The sample vessel 35 can contain a volume of approximately 10 microliters to 100 microliters (e.g., 70 microliters). Paragraph 0148.
As to Applicant’s claim 9, McKeen discloses a method for use with a bodily fluid sample from a subject, the method comprising:
shipping a plurality of sample containers from a first location to a second location,
wherein shipping of the plurality of samples containers is accomplished using a first frame sized to fit in a shipping container, said first frame comprises a plurality of openings each sized and shaped to engage at least one of the sample containers and hold the sample containers in a desired orientation. See paragraph 0046. 
Examiner notes that McKeen’s disclosure regarding transporting is equivalent to shipping, based on the disclosures by Applicant’s specification, for example, in paragraphs 0021 and 0024. 
See paragraph 0046 in McKeen, disclosing a sample container magazine, which is equivalent to Applicant’s “first frame” comprising “a plurality of openings sized and shaped to engage at least one of the sample containers and hold the sample containers in a desired orientation”.
Paragraph 0046 of McKeen discloses that the sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.  The sample container magazine 45 has multiple openings or apertures to temporarily support the sample containers 39 such that the sample containers do not spill or lose the sample during transport (e.g., test tube sample containers are supported and held upright). Paragraph 0046.
McKeen is silent as to the sample containers containing a biological sample between about 500 ul to about 10 ul. However, McKeen does disclose that the sample vessel can contain a volume of approximately 10 microliters to 100 microliters (paragraph 0148.) Given that the sample vessel holds a sample for purposes such as mixing, and the sample vessel can contain a volume of 100 microliters, providing sample containers [e.g., test tubes] such that it contains a biological sample between about 10 microliters to 500 microliters falls within a workable range. Thus, its discovery requires only routine skills in the art. 
Applicant’s claim 9 also recites providing a plurality of processing frames at the second location.
Paragraph 0046 of McKeen discloses that the sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.
The location of the sample preparation system is equivalent to Applicant’s claimed “second location”. 
However McKeen is silent as to the sample preparation system 21 having a plurality of processing frames.
Providing a plurality of processing frames however is taught by Pedrazzini as follows.
Pedrazzin teaches an automated bench for loading/unloading test tubes by means of a device for moving test tubes between multi-location test-tube racks arranged according to parallel rows lying on said workbench and devices for conveying single test tubes that are movable on an automatic test-tube conveyor, characterized in that it comprises means for transferring said multi-location racks towards a test tubes load/unload position, and an ordered succession of pistons that are selectively mobile between a lowered rest position and a raised stop position for said rack, the pistons being positioned on the bench in such a manner as to stop the rack in successive positions, i.e. with rows of rack that occupy in succession said bench load/unload position, a bench sensor detecting the presence of test tubes in every single row of rack in the load/unload position. Paragraph 0009.
Such load/unload bench comprising a control unit capable of memorizing the codes identifying the test tubes and the corresponding positions when the test tubes are unloaded into the multi-location racks on the test-bench, thus making such test tubes traceable and reloadable into the automation installation, when required. Paragraph 0010.
This bench has been designed for the purpose of enabling the test tubes processed in an automation installation to have, upon completion of the analyses, a parking space, and to enable the test tubes to be automatically traced in such a space to be reloaded into the installation so as to avoid as far as possible human intervention. Paragraph 0011.
Thus Pedrazzini discloses multi-location racks [which are equivalent to Applicant’s processing frames at a second location] and codes identifying the test tubes and the corresponding positions when the test tubes are unloaded into the multi-location racks on the test-bench, thus making such test tubes traceable.
It would have been obvious to one skilled in the art to modify the McKeen invention to provide in the “sample preparation system” multi-location racks as taught by Pedrazzini for processing the test tubes. One skilled in the art would have had reasonable expectation of success since Pedrazzini teaches that the test tubes can be identified and traced in processing system due to the codes identifying the test tubes. 
Applicant’s claim 9 also recites the following:
	obtaining data from each of the sample containers;
using data from the sample containers to determine which of said processing frames receive which of said sample containers and provide sorting information for the sample containers; and
moving said sample containers from the first frame to the processing frame based on data provided by the sample containers and based on said soring information.
	McKeen teaches providing data on each sample containers, and is silent as to use of such data. However, using such data, such as data related to the identification of the sample, in order to facilitate the movement of the sample from one location to another for processing while maintaining the data (e.g., identification of the sample) requires ordinary skills in the art since it is predictable that the data on each sample is intended to allow continual identification of the sample.
	More specifically, McKeen teaches the following providing data on each sample container in paragraph 0045.
	The sample containers 39 can include sample information 43 regarding the sample contained therein.  Sample information 43 can include things such as sample origin (e.g., name of patient that provided the sample or geographical location where the sample was obtained), type of sample (e.g., type of body fluid, type of environmental sample), time and date that the sample was obtained from its natural environment (e.g., when biological fluid was obtained from a body, when an environmental sample was removed from the environment).  In some implementations, the sample information 43 can be in the form of a barcode or radio-frequency identification ("RFID") tag, or other machine-readable format, for simplified reading and processing by a control unit, e.g., with a barcode reader. Paragraph 0045.
	McKeen further teaches that the sample containers are transported.
	Paragraph 0046 of McKeen discloses that the sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.  
McKeen further teaches movement of the sample containers for further processing.
In paragraph 0047, McKeen discloses that the sample container carrier 23 is used to remove sample containers 39 from the sample container magazine 45 so a sample aliquot or portion can be removed from the sample container 39.  The sample container carrier 23 can operate in various ways to remove the sample container 39 from the sample container magazine 45.  In some implementations, the sample container carrier 23 can be in the form of an articulating robotic device that can move to a location of a particular sample container 39 (e.g., where the particular sample container 39 is positioned in the sample container magazine 45), grip the particular sample container 39, and lift sample container 39 from the sample container magazine 45 high enough to clear other sample containers 39 held by and from protruding from the sample container magazine 45. Paragraph 0047.
McKeen further teaches in paragraphs 0008 and 0057 further movement and processing of the sample.
Specifically, in paragraph 0008, McKeen teaches receiving a sample container containing 
a volume of a sample, removing a sample from the sample container using an extraction device, dispensing the sample into a sample vessel with the extraction device, moving the sample vessel containing the sample to a sample application position, removing a portion of the sample from the sample vessel using a sample applicator, and dispensing the sample portion from the sample 
applicator onto a sample carrier. Paragraph 0008.
The sample vessel 35 is a vessel, such as a cup used to contain and carry a fluid sample portion to multiple locations during sample preparation.  The sample vessel 35 can serve as a mixing vessel when the fluid sample portion is modified (e.g., diluted, buffered, or stained). The sample vessel 35 will typically contain a large number of different samples, such as samples from different origins (e.g., blood from different patients) or different types of samples (e.g., different types of body fluids). Paragraph 0057.
McKeen also teaches that the system can store positions, for example, in a computer control system. Para. 0113.
	Thus, while McKeen is silent as to use of such data provided on each sample container, using such data as recited by Applicant requires only ordinary skills in the art since it is predictable that data, such as name of the patient or type of sample, can be used to facilitate identification of the sample during movement of the sample from one location to another for further processing such as the processing shown by McKeen.
Regarding Applicant’s claims 13-15, McKeen is silent as to the limitations recited in claims 13-15.
Specifically, as to claim 13, McKeen is silent as to providing at least one database at a server, wherein determining which processing frames receive which of the sample containers comprises referencing the data with said at least one database at said server.  
	As to claim 14, McKeen is silent as to providing at least one database of subject identifiers at a server, wherein said data from the sample containers comprise at least one sample container identifier, and wherein said determining comprises matching said at least one sample container identifier with at least one of said subject identifiers.
	As to claim 15, McKeen is silent as to providing a plurality of sample container processing procedures wherein said data from the sample containers comprise at least one sample container identifier, and wherein said determining comprises matching said at least one sample container identifier with one of said sample container processing procedures.
	However, providing a database and server for referencing or identifying a subject or matching an identifier with a processing procedure as recited by Applicant in claims 13-15 would have been obvious to one of ordinary skills in the art since it is predictable that an identifier (via the bar code as taught by McKeen) can be used for matching the sample to the desired reference, subject, or processing procedure in order to give meaning to the procedure. As mentioned above, McKeen teaches use of a computer for storing positions and processing test tubes (see paras. 0008, 0047, 0057, 0113.)
Moreover, Pedrazzini teaches use of bar codes for processing test tubes, as follows.
 	In FIG. 1 there is shown an apparatus for loading/unloading test tubes 1 positioned on a bench 2 in suitable multi-location racks 3 and comprising a test-tube handling device 4, having the role of moving said test tubes 1 from the racks 3 to suitable transport devices 5 for a single test tube, and vice versa, comprised in a conveyor 6 suitable for automatically transporting test tubes 1 to and from processing modules. Paragraph 0018. 
 	There is also provided the presence of a control unit 7 suitable for coordinating the control devices involved during the load/unload operations and memorising information relating to the handled test tubes. Paragraph 0019. 
	In order to identify the rack 3, there may be a bar 12 present that is suitable for receiving a barcode that is readable by suitable barcode reading devices when they are present in the apparatus but in general it is preferable to use the transponders 13 positioned at the base of the racks 3, as shown in FIG. 3, memorizing the recognition data of the racks, such as, for example, the unique identification codes for each rack. Paragraph 0022.
	 Said transponders 13 are suitable for communicating with an identification and control device of RFID type, as will be disclosed below. Paragraph 0023.
In said stop position 16 there is an identification and control device of RFID type, comprising an antenna 51, suitable for receiving from the transponder 13 present at the base of the racks 3 the rack 3 presence confirmation and a unique code identifying the rack. Paragraph 0027.
 	As the information on the interruption of the laser beam indicates the presence of test tubes on the row but not the location or the locations engaged, the test tubes handling device 4 is commanded by the control unit 7 to monitor, location by location, the presence of test tubes along the first row. Paragraph 0032.
 	The information on the test tubes removed from the conveyor 6 and positioned in the rack 3 and corresponding positions inside the rack are memorised by the control unit 7. Paragraph 0038.
 	When the automation installation requires the reprocessing of a test tube unloaded into a rack on the bench, such a test tube can be recovered, the location thereof inside the rack 3 having been memorized, the identification and the position of such rack in the conservation area 23 having been memorized by the control unit 7. Paragraph 0043.
 	Thus, Pedrazzin gives examples of using an identifier of a sample during processing of the sample for various purposes. Providing a database and server [computer] for referencing or identifying a subject or matching an identifier with a processing procedure as recited by Applicant in claims 13-15 would have been obvious to one of ordinary skills in the art since such use results in a predictable outcome of matching the sample to the desired reference, subject, or processing procedure in order to give meaning to the procedure, which is also exemplified by both McKeen and Pedrazzini.
	As to claim 17, see paragraph 0047 of McKeen.	
Applicant’s claim 9 also recites the following:
	obtaining data from each of the sample containers;
using data from the sample containers to determine which of said processing frames receive which of said sample containers and provide sorting information for the sample containers; and
moving said sample containers from the first frame to the processing frame based on data provided by the sample containers and based on said soring information.
	McKeen teaches providing data on each sample containers, and is silent as to use of such data. However, using such data, such as data related to the identification of the sample, in order to facilitate the movement of the sample from one location to another for processing while maintaining the data (e.g., identification of the sample) requires ordinary skills in the art since it is predictable that the data on each sample is intended to allow continual identification of the sample.
	More specifically, McKeen teaches the following providing data on each sample container in paragraph 0045.
	The sample containers 39 can include sample information 43 regarding the sample contained therein.  Sample information 43 can include things such as sample origin (e.g., name of patient that provided the sample or geographical location where the sample was obtained), type of sample (e.g., type of body fluid, type of environmental sample), time and date that the sample was obtained from its natural environment (e.g., when biological fluid was obtained from a body, when an environmental sample was removed from the environment).  In some implementations, the sample information 43 can be in the form of a barcode or radio-frequency identification ("RFID") tag, or other machine-readable format, for simplified reading and processing by a control unit, e.g., with a barcode reader. Paragraph 0045.
	McKeen further teaches that the sample containers are transported.
	Paragraph 0046 of McKeen discloses that the sample container magazine 45 can be a device used to transport multiple sample containers 39 to and from the sample preparation system 21.  
McKeen further teaches movement of the sample containers for further processing.
In paragraph 0047, McKeen discloses that the sample container carrier 23 is used to remove sample containers 39 from the sample container magazine 45 so a sample aliquot or portion can be removed from the sample container 39.  The sample container carrier 23 can operate in various ways to remove the sample container 39 from the sample container magazine 45.  In some implementations, the sample container carrier 23 can be in the form of an articulating robotic device that can move to a location of a particular sample container 39 (e.g., where the particular sample container 39 is positioned in the sample container magazine 45), grip the particular sample container 39, and lift sample container 39 from the sample container magazine 45 high enough to clear other sample containers 39 held by and from protruding from the sample container magazine 45. Paragraph 0047.
McKeen further teaches in paragraphs 0008 and 0057 further movement and processing of the sample.
Specifically, in paragraph 0008, McKeen teaches receiving a sample container containing 
a volume of a sample, removing a sample from the sample container using an extraction device, dispensing the sample into a sample vessel with the extraction device, moving the sample vessel containing the sample to a sample application position, removing a portion of the sample from the sample vessel using a sample applicator, and dispensing the sample portion from the sample 
applicator onto a sample carrier. Paragraph 0008.
The sample vessel 35 is a vessel, such as a cup used to contain and carry a fluid sample portion to multiple locations during sample preparation.  The sample vessel 35 can serve as a mixing vessel when the fluid sample portion is modified (e.g., diluted, buffered, or stained). The sample vessel 35 will typically contain a large number of different samples, such as samples from different origins (e.g., blood from different patients) or different types of samples (e.g., different types of body fluids). Paragraph 0057.
	Thus, while McKeen is silent as to use of such data provided on each sample container, using such data as recited by Applicant requires only ordinary skills in the art since it is predictable that data, such as name of the patient or type of sample, can be used to facilitate identification of the sample during movement of the sample from one location to another for further processing such as the processing shown by McKeen.
	

	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130019697 (hereinafter “McKeen”) in view of US 20110158850 (hereinafter “Pedrazzini”) and US 20120048937 (hereinafter “Dahari”).
	 Regarding claim 10, McKeen, discussed above, is silent as to the limitations of claim 10 which recite: each of the sample containers further comprises at least one sample container information storage unit, wherein obtaining data from the sample containers comprises simultaneously scanning a plurality of sample container information storage units simultaneously.
	However Dahari discloses a bar code reader of which the physical terminal is a hand-held device which is capable of reading a plurality of bar codes in batch form simultaneously.
	Thus Dahari teaches that simultaneous reading of a plurality of bar codes in batch is capable, and its incorporation into the McKeen invention would have required ordinary sills in the art as may be desirable for convenience. The skilled artisan would have recognized the benefit of convenience in reading a plurality of bar codes in the McKeen invention as may facilitate the movement and processing of the sample containers.
	As to claim 11, McKeen is silent as to the scanning occurring when the sample containers are in the shipping frame.
However, scanning the sample containers [e.g., test tubes] while the holders remain in the shipping frame [i.e., Applicant’s first frame, which is disclosed by Collier, as discussed above] would have been obvious to the skilled artisan given that McKeen suggests that a barcode can be provided on each sample container in order to provide information about the sample, as would be useful for further processing the sample once it leaves the shipping frame. The skilled artisan would have had reasonable expectation of success given that it is predictable that the barcode can be provided on the sample containers such that the barcode can still be accessible while in the shipping frame.
As to claim 12, McKeen and Pedrazzini are silent as to scanning an underside surface of each of the sample containers. However, modifying the Mckeen-Pedrazzini invention such that the bar codes are on the underside of the sample containers (e.g., test tubes) requires only routine skills in the art since it is a mere change of location of the bar code as a design choice with a predictable outcome.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130019697 (hereinafter “McKeen”) in view of US 20110158850 (hereinafter “Pedrazzini”) as applied to claim 9 above, and further in view of 20090240165 (“Yoneya”) in view of US 7,785,773 (hereinafter “Anderson”).
As to claim 16, McKeen and Pedrazzini, discussed above, is silent as to providing at least some of the sample containers such that they contain sample having a first anticoagulant and at least some other of the sample containers such that they contain a second, different anticoagulant.
However, Yoneya discloses a method of performing a laboratory test [para. 0090] with a small volume bodily fluid sample [para. 0049] from a single subject, the method comprising: obtaining a sample into collection channels 17 and/or storage channels 15 (para. 0014) and providing a biocompatibility enhancing treatment [heparin] [which is an anti-coagulant] that helps prevent adsorption of the compositional bodily fluid components (para. 0070).
It would have been obvious to one skilled in the art to provide heparin in the sample containers of McKeen to help prevent adsorption of the bodily components, as taught by Yoneya.
While Yoneya discloses immobilizing heparin, Yoneya does not disclose that the sample container [i.e., second set of channels 15 and 17] contains a second anticoagulant different from the first anticoagulant, or that the anticoagulant for one vessel is heparin and the anticoagulant for the other vessel is EDTA. 
However, it would have been obvious to the skilled artisan that different anticoagulants may be used in the different vessels as may be appropriate or for optimization as may be determined by the skilled artisan for the different assays. Moreover Anderson discloses that heparin and EDTA are two known types of anticoagulants used for blood samples to be used for assaying (column 3, lines 28-34.) Thus using either types of anticoagulants for different types of assays as may be appropriate would have been within the skills of the ordinary artisan.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,932,533 (“Collier”)
Collier discloses a thermal-stabilized container for shipping temperature-sensitive materials stored in fragile objects such as glass test tubes. Column 1, lines 52-57.
 A representative embodiment of a thermal-stabilized container 10 is illustrated in FIGS. 1 and 2.  The container 10 is comprised of an outer shell 12, an inner carton 14, and a lid 16.  Representative test tubes 18 are illustrated to show their retention in the container 10. Column 2, lines 55-60.
A plurality of openings 30 are formed in the carton 14 that open to the top surface 24.  The openings 30 are sized and shaped to receive the glass test tubes 18.  In the representative embodiment depicted in FIGS. 1 and 2, the walls 34 of the openings are formed to taper downward from the top surface 24.  The openings 30 have an inside diameter sized to firmly grip the test tubes 18 when they are fully inserted into the carton 14.  Column 3, lines 5-15.
In use, the removable inner carton 14 may be separately used to store test tubes 18 in a laboratory.  When it is desired to ship the test tubes 18, the inner carton 14 is grasped with one or more fingers in the channels 28 and placed within the outer shell 12.  The heat sources 58 are then activated by exposure to the air and placed within the cavities 56 to generate heat. The lid 16 may be retained in place with straps, or, alternatively, the assembled container 10 can be placed within another container for further protection during shipping. Column 4, lines 6-19.
The advantage of the three-piece construction is to permit the storage of test tubes in the more space-efficient inner carton 14 until it is desired to ship them.  Column 4, lines 37-68. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/              Primary Examiner, Art Unit 1641